internal_revenue_service number release date cc ita tl-n-7532-00 uilc 263a date internal_revenue_service national_office field_service_advice memorandum for from associate chief_counsel cc ita subject interaction between sec_263a and sec_404 disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend x year year issue are dividends_paid by corporation x on stock held by its employee_stock_ownership_plan esop which would otherwise be deductible by x under sec_404 subject_to capitalization under sec_263a conclusion the dividends are subject_to capitalization under sec_263a x must make a reasonable allocation of the dividends to its cost of self-constructed assets facts x a utility company claimed deductions for dividends_paid into its esop for distribution to employee-participants for its year through year taxable years during those years x produced self-constructed assets and capitalized roughly of certain labor-related costs including employee compensation pension and esop contributions and overheads as part of its cost_of_producing the assets however none of the dividends_paid on stock held by its esop although allowed as a deduction were capitalized by x as a cost allocable to self-constructed assets law sec_263a provides that the direct costs and an allocable share of the indirect_costs including taxes of real or tangible_personal_property produced_by_the_taxpayer must be capitalized sec_1_263a-1 provides that self-constructed assets which are defined as assets produced by a taxpayer for use by the taxpayer in its trade_or_business are subject_to sec_263a sec_1_263a-1 provides that taxpayers must capitalize all indirect_costs properly allocable to property produced_by_the_taxpayer or acquired for resale indirect_costs are properly allocable to property produced_by_the_taxpayer when the costs directly benefit or are incurred by reason of the performance of production or resale activities taxpayers subject_to sec_263a must make a reasonable allocation of indirect_costs between production resale and other activities sec_1_263a-1 lists examples of indirect_costs that are required to be capitalized provided they are properly allocable to property produced or acquired for resale sec_1_263a-1 provides that pension and other related costs include contributions paid to or made under any stock bonus pension profit sharing or annuity plan or other plan deferring the receipt of compensation whether or not the plan qualifies under sec_401 and such costs must be capitalized to the extent they are properly allocable to property produced or property acquired for resale contributions to employee_plans representing past services must be capitalized in the same manner and in the same proportion to property currently being acquired or produced as amounts contributed for current service sec_1_263a-1 provides that all other employee benefit expenses not described in sec_1_263a-1 are required to be capitalized to the extent these expenses are otherwise allowable as deductions under chapter of the code and are properly allocable to property produced or property acquired for resale sec_1_263a-2 provides that producers must capitalize all indirect_costs properly allocable to property produced under sec_263a without regard to whether these costs are incurred before during or after the production_period sec_404 provides that in the case of a c_corporation there shall be allowed as a deduction for a taxable_year the amount of any applicable_dividend paid in cash by that corporation during the taxable_year with respect to employer_securities held by an employee_stock_ownership_plan maintained by the corporation paying that dividend sec_404 states that an applicable_dividend means any dividend paid in accordance with plan provisions which -- i is paid in cash to the participants in the plan or their beneficiaries ii is paid to the plan and distributed in cash to participants in the plan or their beneficiaries not later than days after the close of the plan_year in which paid or iii is used to make payments on a loan described in sec_404 the proceeds of which were used to acquire the employer_securities whether or not allocated to participants with respect to which the dividend is paid for purposes of sec_72 and sec_402 sec_404 dividends are treated as taxable_distributions from a qualified_plan under sec_1_404_k_-1t q a-3 and are reportable as plan distributions under sec_6047 as the secretary may prescribe announcement 1985_48_irb_40 date provides that a plan is to report a sec_404 dividend distribution on form 1099-div the announcement also states that although recipients are to report a sec_404 distribution as a dividend on their tax returns form 1040a or the payment is to be treated for any other purpose as a plan distribution and not as investment_income analysis x subject_to the requirements of sec_263a as a producer of self-constructed assets must capitalize the direct and indirect_costs of producing these assets see sec_263a and sec_263a producers are generally required to capitalize all employee-related costs of production including direct and indirect labor costs contributions to pension and other employee_plans and other employee benefit expenses see sec_1_263a-1 and sec_1_263a-1 c and d sec_404 which is contained in chapter allows as a deduction applicable_dividends sec_404 dividends_paid in cash by a corporation with respect to employer_securities held by an esop that it maintains such sec_404 distributions are deductible under sec_404 as part of a deferred_compensation plan for employees to encourage stock ownership among employees the dividends are deductible without regard to the deduction for pension or profit sharing plan contributions under sec_404 or without regard to the limits on the employer’s qualified_plan contributions under sec_404 in addition the dividends must satisfy the requirements of sec_316 and sec_301 in order to be deductible under sec_404 however while these amounts are reportable on a participant’s 1099-div the service has treated these amounts as distributions from a qualified_plan and not as investment_income for all other purposes under the code see sec_1 k -1 and announcement supra under sec_1_263a-1 all employee benefit expenses except for pension and related costs which are covered by sec_1_263a-1 must be capitalized to the extent they are properly allocable to property produced and otherwise allowable as a deduction under chapter of the code accordingly in our view sec_404 distributions dividends_paid by x on stock held by its esop for distribution to employee-participants constitute an employee benefit expense for purposes of sec_1_263a-1 and must be capitalized to the extent properly allocable to production activities x must make a reasonable allocation of those dividends to the cost of self-constructed assets regardless of whether they are paid before during or after the production_period see sec_1_263a-1 and sec_1_263a-2 alternatively it is arguable that sec_404 dividends should be treated as a pension or other related cost for purposes of sec_1_263a-1 classification of those dividends as a plan contribution would be consistent with their treatment by employee-participants as a plan distribution for certain purposes see sec_1_404_k_-1t and announcement supra yet the classification of sec_404 distributions as qualified_plan contributions under sec_1 263a- e ii c seems inconsistent with their character as dividends and with their ability to be deducted by an employer without regard to the employer’s deductions for qualified_plan contributions under sec_404 in any event the end result under sec_1_263a-1 would be the same as treating sec_404 dividends as an employee benefit expense under sec_1_263a-1 in either case a reasonable allocation of those dividends must be made to production activities capitalization pursuant to sec_263a only affects the timing of an otherwise allowable deduction and does not result in denial of that deduction the treatment of sec_404 dividends as an employee-related cost that is subject_to the capitalization requirements of sec_263a is consistent with the special character of these dividends as a deductible expense and x’s treatment of its esop contributions as a capitalizable cost sec_404 dividends which give rise to a deduction clearly represent an employee benefit or a contribution to an employee plan see generally s rep no 99th cong 2d sess where the committee on finance states the purpose of an esop as a technique of corporate finance and an employee_benefit_plan under erisa designed to create a stock ownership_interest for employees therefore it is appropriate to treat sec_404 dividends as being subject_to capitalization under sec_263a along with all other labor pension and employee benefit costs that are properly allocable to production activities heather maloy by clifford m harbourt senior technician reviewer branch income_tax accounting
